DETAILED ACTION
Claims 1-16 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication No. 2020/0058081 (Saneyoshi).


Claim 1:
The cited prior at describes a countermeasure recommendation device, comprising: (Saneyoshi: “Therefore, the present invention was invented in consideration of the problem above, and it is an object thereof to provide an apparatus, method, and non-transitory medium storing a program, each enabling to present a better recovery plan for a facility failure from a point of view of, for instance, production management.” Paragraph 0012; “According to an aspect of the present invention, there is provided a production management apparatus comprising: a processor; and a memory that stores program instructions executable by the processor, wherein the processor is configured to” paragraph 0013; “According to an aspect of the present invention, there is provided a computer-based production management method” paragraph 0014)
a data acquisition unit configured to (Saneyoshi: see the failure diagnosis section 107 as illustrated in figure 7)
collect a plurality of pieces of facility data from a manufacturing facility, and to (Saneyoshi: “FIG. 7 is a diagram illustrating a first example embodiment. With reference to FIG. 7, a sensor 108 installed in a facility 10 or attached to the facility 10 externally monitors a state of the facility 10. A failure diagnosis section 107 detects a facility failure based on output information from a sensor 108. The sensor 108 may be a current sensor that measures a power supply current of the facility 10 or a vibration sensor that detects vibration.” Paragraph 0144; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)
assign a label for each process to each piece of the facility data based on facility setting data; (Saneyoshi: see the information identifying the facility and model number as illustrated in figure 2 and as described in paragraph 0098; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)
a countermeasure detection unit configured to, based on the facility data, create countermeasure record data including (Saneyoshi: see the failure/handling information history 105 as illustrated in figure 7; “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)
a type of a countermeasure performed on the manufacturing facility and (Saneyoshi: “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)
a characteristic amount indicating an effect of the countermeasure; (Saneyoshi: see the storing of the time required for repair (i.e., characteristic amount) as described in paragraph 0052 and as illustrated in figure 11; “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)
a countermeasure recommendation unit configured to (Saneyoshi: see the repair determination section 101 and the recovery plan creation section 102 as illustrated in figure 7)
calculate the characteristic amount from a predetermined number of latest facility data, (Saneyoshi: see the derive repair time S13 (i.e., characteristic amount) using other facility information 111, 112, 113 as illustrated in figure 11; “FIG. 11 is a diagram for explaining FIG. 10 in more detail. When calculating a repair method and repair time for a failed facility α in the step S13, the repair determination section 101 may create operational replanning proposals and repair timing options for the failed facility, using at least one of the following as information items other than repair times out of the failure/handling information history in the storage apparatus 105” paragraph 0156)
extract the characteristic amount of the countermeasure record data similar to the calculated characteristic amount, and (Saneyoshi: “The similarity between the facility α and β may be determined based on, for instance, a cosine similarity of vectors obtained by quantifying at least one set of the following data:” paragraph 0163; “The repair determination section 101 derives a failure repair method and repair time by referring to the history of the failure and handling information in the storage apparatus 105 (S3).” Paragraph 0148; “When calculating a repair method and repair time for a failed facility α in the step S13, the repair determination section 101 may create operational replanning proposals and repair timing options for the failed facility, using at least one of the following as information items other than repair times out of the failure/handling information history in the storage apparatus 105:” paragraph 0156)
select the countermeasure related to the extracted characteristic amount; and (Saneyoshi: see the creation of a proposal S14 as illustrated in figures 12, 13; “The repair method, the repair time, and the repair timing determined by the repair determination section 101 are registered in the storage apparatus 105 as the failure/handling information history along with the failure information.” Paragraph 0171; “Further, as illustrated in FIG. 12, a production plan change proposal (replanning proposal) and a repair timing candidate may be derived by referring to, for instance:” paragraph 0172)
a countermeasure presentation unit configured to present the countermeasure selected by the countermeasure recommendation unit in a visualized state. (Saneyoshi: see the output section 104 as illustrated in figure 7 and as described in paragraphs 0212, 0240; “Further, the output section 104 may present several options(alternatives) of recovery plans (production plan change proposals). Alternatively, a user may enter a criterion for creating options, and change proposal options based on the result (entered criterion) may be presented.” Paragraph 0240; “A display example 1 in FIG. 16 shows an example of a recovery plan (repair timing, repair method, and production plan change proposal) displayed on the display apparatus 110 in the step S14 in FIG. 15.” Paragraph 0212)

Claim 2:
(Saneyoshi: wee the replacement time (i.e., predetermined range) utilized for the expected cost of taking an optimal action as described in paragraphs 0135-0137; “The similarity between the facility α and β may be determined based on, for instance, a cosine similarity of vectors obtained by quantifying at least one set of the following data:” paragraph 0163; “The repair determination section 101 derives a failure repair method and repair time by referring to the history of the failure and handling information in the storage apparatus 105 (S3).” Paragraph 0148; “When calculating a repair method and repair time for a failed facility α in the step S13, the repair determination section 101 may create operational replanning proposals and repair timing options for the failed facility, using at least one of the following as information items other than repair times out of the failure/handling information history in the storage apparatus 105:” paragraph 0156)

Claim 3:
The cited prior art describes the countermeasure recommendation device according to claim 1, wherein the countermeasure recommendation unit 
temporarily selects a plurality of the countermeasures, and  (Saneyoshi: see the various proposals as illustrated in figure 14; “FIG. 14 shows examples of proposals (proposals A to D), presented by the recovery plan creation section 102, taking into account the production evaluation indicator for the entire factory.” Paragraph 0195)
selects one of the temporarily selected countermeasures based on a predetermined criterion. (Saneyoshi: “The repair determination section 101 may select a repair method in consideration of the availability ρ or μ/λ.” paragraph 0133; “The repair method selection section 1011 may make its selection based on the failure/handling information history of the past that has been accumulated in the storage apparatus 105 and the production information that has been stored in the storage apparatus 106. If the storage apparatus 105 does not have history information of the same type of failure as the current one stored, the repair method selection section 1011 may derive a repair method, based on the history information of a failure similar to or including the current one.” Paragraph 0018; “The repair method selection section 1011 may select a repair method by taking into account an availability of a facility/line. This case will be described using a simple model. For instance, a failure time distribution F(t) (a probability of a facility failing until time t) and a repair time distribution R(t) are approximated using an exponential distribution as follows.” Paragraph 0121)

Claim 4:
The cited prior art describes the countermeasure recommendation device according to claim 3, wherein the countermeasure recommendation unit 
calculates a score for each of the temporarily selected plurality of the countermeasures, and (Saneyoshi: “The repair method selection section 1011 may calculate the repair rate μ using a reciprocal of Mean Time To Recovery (MTTR) based on the failure/handling information history (history information on failure repair time) stored in the storage apparatus 105 in FIG. 1. In a case where the failure/handling information history stored in the storage apparatus 105 has several corresponding failure repair methods, the repair method selection section 1011 may select a repair method in which, for instance, the facility availability p is a most preferable. At this time, a repair method having a best availability of a line including a plurality of facilities arranged in series may be selected. Alternatively, a repair method providing a high probability of a facility being in the repair state S.sub.1 at time t and transitioning to the operating state S.sub.0 during time t+Δt (refer to expressions (6) and (7)), i.e., a high repair rate μ, may be selected. Further, the repair method selection section 1011 may calculate the availability of a line in which a plurality of facilities are connected in series and select a repair method for the failed facility that will give a best availability of the line.” Paragraph 0134)
selects a countermeasure having a highest score. (Saneyoshi: “At this time, a repair method having a best availability of a line including a plurality of facilities arranged in series may be selected. Alternatively, a repair method providing a high probability of a facility being in the repair state S.sub.1 at time t and transitioning to the operating state S.sub.0 during time t+Δt (refer to expressions (6) and (7)), i.e., a high repair rate μ, may be selected.” Paragraph 0134)

Claim 5:
(Saneyoshi: “At this time, a repair method having a best availability of a line including a plurality of facilities arranged in series may be selected. Alternatively, a repair method providing a high probability of a facility being in the repair state S.sub.1 at time t and transitioning to the operating state S.sub.0 during time t+Δt (refer to expressions (6) and (7)), i.e., a high repair rate μ, may be selected.” Paragraph 0134)

Claim 6:
The cited prior art describes the countermeasure recommendation device according to claim 4, wherein the score is a value indicating a cost-effect of the countermeasure. (Saneyoshi: “Alternatively, in a case where a part replacement is replaced periodically (time T), and x is a time left as a planned period, u(x, y) is a total expected cost of taking an optimal action immediately after a part (facility) of age y fails, F(t) is a failure time distribution (a probability of a facility failing until time t), R(t) is a repair time distribution, C is an idle loss amount per unit time, K is a fixed cost per repair, and m is an average of F(t) (repair time is 0), u(x, y) is given by the expression (13) below using a principle of optimality of dynamic programming (Non-Patent Literature 1). Further, Non-Patent Literature 1 gives analysis of periodic replacement in which one or more parts is replaced all at once at regular time intervals, however, it can be similarly applied to periodic maintenance and common maintenance in which a maintenance of a line is performed in common with one or more of other lines.” Paragraph 0135; “In one embodiment of the present invention, for instance, the recovery plan creation section 102 may calculate the production evaluation indicator by calculating (or predicting/estimating) delivery-time achievement rate and production cost (for instance energy consumption) based on the production information of a plurality of production lines. The recovery plan creation section 102 may present at least one recovery plan in which the calculated production evaluation indicator satisfies parameters or a best recovery plan. Further, the energy consumption may be a power consumption obtained by adding power consumption of the facility(ies) (production line) and power consumption of air-conditioning facility(ies) used for cooling down the facility(ies) (production line).” Paragraph 0080)

Claim 7:
The cited prior art describes the countermeasure recommendation device according to claim 1, wherein the countermeasure record data includes a time point at which the countermeasure is performed. (Saneyoshi: see the repair method, repair time, and failure date/time as illustrated in figure 2; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)

Claim 8:
The cited prior art describes the countermeasure recommendation device according to claim 7, further comprising: an input unit configured to receive manual countermeasure record (Saneyoshi: “Further, a repair location and a repair method may be entered via a maintenance terminal by maintenance personnel who actually is involved in repairing the failure. The repair location and a repair method may and may be stored in the storage apparatus 105.” Paragraph 0096; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)

Claim 11:
The cited prior art describes the countermeasure recommendation device according to claim 7, wherein when there is a plurality of the countermeasures at the same time point, the countermeasure detection unit summarizes the countermeasures as a single composite countermeasure. (Saneyoshi: see the repair and handling method (i.e., single composite countermeasure) as illustrated in figure 13; “In one embodiment of the present invention, the recovery plan creation section 102 evaluates a production replanning and a repair timing of a failed facility, using in addition to a handling method for handling the failed facility and a time required for repair, production information (available facility, other facility(ies), a production plan for the line), and the production evaluation indicator (for instance, at least one of on-time delivery rate, customer importance degree, and defective product rate), to generate and present a production plan change proposal that changes a production plan.” Paragraph 0141; “When a facility fails in the factory, a method for repairing the failed facility is determined, a time required for the repair is determined (estimated, calculated, referred to), and a production plan change proposal is presented based on the production evaluation indicator using the handling method/time and the production information of available facilities and other facility/line. There may be a plurality of production lines.” Paragraph 0239)

Claim 12:
The cited prior art describes the countermeasure recommendation device according to claim 1, wherein the data acquisition unit creates additional facility data from the facility data for each process. (Saneyoshi: “FIG. 4 is a diagram for explaining part of the production information in the storage apparatus 105 in FIG. 1. The example of FIG. 4 shows names of products manufactured in the lines A, B, C, and D in FIGS. 3A to 3D, production time (time required for production of one board), production progress information such as scheduled production completion date/time (delivery date) and production result (remaining), setup change time, and periodic maintenance time of each production line. The production information is as a matter of course not limited to the above. Now let's assume that a failure is detected in a head nozzle of the facility 3 (mounter) of the line A in FIG. 3A at 11:00 on Jul. 14, 2016. In FIG. 4, “production result (remaining)” indicates the number of products already manufactured and the number of products remaining to be manufactured at the point of time (11:00) when the failure was detected in the facility 3 of the line A in FIG. 3A. In the line A of FIG. 3A, 200 of the products X have been manufactured by the time of the failure (11:00) and 100 of the products X remain to be manufactured until originally scheduled production completion date/time (delivery time).” Paragraph 0100)

Claim 13:
The cited prior art describes the countermeasure recommendation device according to claim 12, wherein the additional facility data is a difference in the facility data between the processes. (Saneyoshi: see the production result for products produced and remaining as illustrated in figure 4; “FIG. 4 is a diagram for explaining part of the production information in the storage apparatus 105 in FIG. 1. The example of FIG. 4 shows names of products manufactured in the lines A, B, C, and D in FIGS. 3A to 3D, production time (time required for production of one board), production progress information such as scheduled production completion date/time (delivery date) and production result (remaining), setup change time, and periodic maintenance time of each production line. The production information is as a matter of course not limited to the above. Now let's assume that a failure is detected in a head nozzle of the facility 3 (mounter) of the line A in FIG. 3A at 11:00 on Jul. 14, 2016. In FIG. 4, “production result (remaining)” indicates the number of products already manufactured and the number of products remaining to be manufactured at the point of time (11:00) when the failure was detected in the facility 3 of the line A in FIG. 3A. In the line A of FIG. 3A, 200 of the products X have been manufactured by the time of the failure (11:00) and 100 of the products X remain to be manufactured until originally scheduled production completion date/time (delivery time).” Paragraph 0100)

Claim 14:
The cited prior art describes the countermeasure recommendation device according to claim 12, wherein the additional facility data is created according to the facility setting data. (Saneyoshi: see the product being manufacturing per line as illustrated in figure 4; “FIG. 4 is a diagram for explaining part of the production information in the storage apparatus 105 in FIG. 1. The example of FIG. 4 shows names of products manufactured in the lines A, B, C, and D in FIGS. 3A to 3D, production time (time required for production of one board), production progress information such as scheduled production completion date/time (delivery date) and production result (remaining), setup change time, and periodic maintenance time of each production line. The production information is as a matter of course not limited to the above. Now let's assume that a failure is detected in a head nozzle of the facility 3 (mounter) of the line A in FIG. 3A at 11:00 on Jul. 14, 2016. In FIG. 4, “production result (remaining)” indicates the number of products already manufactured and the number of products remaining to be manufactured at the point of time (11:00) when the failure was detected in the facility 3 of the line A in FIG. 3A. In the line A of FIG. 3A, 200 of the products X have been manufactured by the time of the failure (11:00) and 100 of the products X remain to be manufactured until originally scheduled production completion date/time (delivery time).” Paragraph 0100)

Claim 15:
The cited prior at describes a countermeasure recommendation method executed by a countermeasure recommendation device, comprising: (Saneyoshi: “Therefore, the present invention was invented in consideration of the problem above, and it is an object thereof to provide an apparatus, method, and non-transitory medium storing a program, each enabling to present a better recovery plan for a facility failure from a point of view of, for instance, production management.” Paragraph 0012; “According to an aspect of the present invention, there is provided a production management apparatus comprising: a processor; and a memory that stores program instructions executable by the processor, wherein the processor is configured to” paragraph 0013; “According to an aspect of the present invention, there is provided a computer-based production management method” paragraph 0014)
collecting a plurality of pieces of facility data from a manufacturing facility, and (Saneyoshi: “FIG. 7 is a diagram illustrating a first example embodiment. With reference to FIG. 7, a sensor 108 installed in a facility 10 or attached to the facility 10 externally monitors a state of the facility 10. A failure diagnosis section 107 detects a facility failure based on output information from a sensor 108. The sensor 108 may be a current sensor that measures a power supply current of the facility 10 or a vibration sensor that detects vibration.” Paragraph 0144; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)
assigning a label for each process to each piece of the facility data based on facility setting data; (Saneyoshi: see the information identifying the facility and model number as illustrated in figure 2 and as described in paragraph 0098; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)
based on the facility data, creating countermeasure record data including (Saneyoshi: see the failure/handling information history 105 as illustrated in figure 7; “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)
a type of a countermeasure performed on the manufacturing facility and (Saneyoshi: “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)
a characteristic amount indicating an effect of the countermeasure; (Saneyoshi: see the storing of the time required for repair (i.e., characteristic amount) as described in paragraph 0052 and as illustrated in figure 11; “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)
calculating the characteristic amount based on a predetermined number of latest facility data, (Saneyoshi: see the derive repair time S13 (i.e., characteristic amount) using other facility information 111, 112, 113 as illustrated in figure 11; “FIG. 11 is a diagram for explaining FIG. 10 in more detail. When calculating a repair method and repair time for a failed facility α in the step S13, the repair determination section 101 may create operational replanning proposals and repair timing options for the failed facility, using at least one of the following as information items other than repair times out of the failure/handling information history in the storage apparatus 105” paragraph 0156)
extracting the characteristic amount of the countermeasure record data similar to the calculated characteristic amount, and (Saneyoshi: “The similarity between the facility α and β may be determined based on, for instance, a cosine similarity of vectors obtained by quantifying at least one set of the following data:” paragraph 0163; “The repair determination section 101 derives a failure repair method and repair time by referring to the history of the failure and handling information in the storage apparatus 105 (S3).” Paragraph 0148; “When calculating a repair method and repair time for a failed facility α in the step S13, the repair determination section 101 may create operational replanning proposals and repair timing options for the failed facility, using at least one of the following as information items other than repair times out of the failure/handling information history in the storage apparatus 105:” paragraph 0156)
selecting the countermeasure related to the extracted characteristic amount; and (Saneyoshi: see the creation of a proposal S14 as illustrated in figures 12, 13; “The repair method, the repair time, and the repair timing determined by the repair determination section 101 are registered in the storage apparatus 105 as the failure/handling information history along with the failure information.” Paragraph 0171; “Further, as illustrated in FIG. 12, a production plan change proposal (replanning proposal) and a repair timing candidate may be derived by referring to, for instance:” paragraph 0172)
presenting the selected countermeasure in a visualized state. (Saneyoshi: see the output section 104 as illustrated in figure 7 and as described in paragraphs 0212, 0240; “Further, the output section 104 may present several options(alternatives) of recovery plans (production plan change proposals). Alternatively, a user may enter a criterion for creating options, and change proposal options based on the result (entered criterion) may be presented.” Paragraph 0240; “A display example 1 in FIG. 16 shows an example of a recovery plan (repair timing, repair method, and production plan change proposal) displayed on the display apparatus 110 in the step S14 in FIG. 15.” Paragraph 0212)

Claim 16:
The cited prior art describes the countermeasure recommendation device according to claim 2, wherein the countermeasure recommendation unit 
temporarily selects a plurality of the countermeasures, and (Saneyoshi: see the various proposals as illustrated in figure 14; “FIG. 14 shows examples of proposals (proposals A to D), presented by the recovery plan creation section 102, taking into account the production evaluation indicator for the entire factory.” Paragraph 0195)
selects one of the temporarily selected countermeasures based on a predetermined criterion. (Saneyoshi: “The repair determination section 101 may select a repair method in consideration of the availability ρ or μ/λ.” paragraph 0133; “The repair method selection section 1011 may make its selection based on the failure/handling information history of the past that has been accumulated in the storage apparatus 105 and the production information that has been stored in the storage apparatus 106. If the storage apparatus 105 does not have history information of the same type of failure as the current one stored, the repair method selection section 1011 may derive a repair method, based on the history information of a failure similar to or including the current one.” Paragraph 0018; “The repair method selection section 1011 may select a repair method by taking into account an availability of a facility/line. This case will be described using a simple model. For instance, a failure time distribution F(t) (a probability of a facility failing until time t) and a repair time distribution R(t) are approximated using an exponential distribution as follows.” Paragraph 0121)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0058081 (Saneyoshi) in view of U.S. Patent Application Publication No. 2013/0212420 (Lawson).


Claim 9:
Saneyoshi does not explicitly describe correcting time points as described below.  However, Lawson teaches the correcting time points as described below.  
The cited prior art describes the countermeasure recommendation device according to claim 8, wherein the countermeasure detection unit 
refers to the countermeasure record data based on the time point of the manual countermeasure record data, (see the manual data in Saneyoshi and the data in Lawson; Lawson: see the receive time-stamped data 1602 as illustrated in figure 16; “Initially, at 1602, time-stamped data from multiple industrial devices residing in different time zones is received at a cloud platform.” Paragraph 0092; Saneyoshi: “Further, a repair location and a repair method may be entered via a maintenance terminal by maintenance personnel who actually is involved in repairing the failure. The repair location and a repair method may and may be stored in the storage apparatus 105.” Paragraph 0096; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)
corrects the time point of the manual countermeasure record data based on the time point of the countermeasure record data, and (see the manual data in Saneyoshi and the correcting time stamps in Lawson; Lawson: see the convert time stamps for the received data to a common time standard 1604 as illustrated in figure 16 and as described in paragraph 0092; “At 1604, the time stamps for respective items of the industrial data are converted to a common time standard. This step may be omitted if the data is received already formatted according a UTC-plus-offset standard (e.g., the time stamp includes a UTC time component and an offset component that is based on the local time zone from which the data originated).” Paragraph 0092; Saneyoshi: “Further, a repair location and a repair method may be entered via a maintenance terminal by maintenance personnel who actually is involved in repairing the failure. The repair location and a repair method may and may be stored in the storage apparatus 105.” Paragraph 0096; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)
records the corrected time point and the type of the countermeasure of the manual countermeasure record data into the countermeasure record data. (Lawson: “The industrial devices can then time-stamp collected or generated data and provide the time-stamped data to the cloud platform for storage and/or analysis by the cloud-based service or application.” Paragraph 0009; Saneyoshi: “Further, a repair location and a repair method may be entered via a maintenance terminal by maintenance personnel who actually is involved in repairing the failure. The repair location and a repair method may and may be stored in the storage apparatus 105.” Paragraph 0096; “Though not limited thereto, in the example of FIG. 2, information identifying a facility (facility name and model number), failure information (failure (defect) status, failure location, failure date (year, month, and day)), and information such as a product name manufactured by the facility in question, repair method, cost, and repair time (in hours) may be stored. Note that cost is represented only as a reference example.” Paragraph 0098)
One of ordinary skill in the art would have recognized that applying the known technique of Saneyoshi, namely, a production management apparatus, with the known techniques of Lawson, namely, time stamping industrial cloud data, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Saneyoshi to determine recovery plans for facility failures with the teachings of Lawson to synchronize time stamps for industrial data would have been recognized by those of ordinary skill in the art as resulting in an improved failure recommendation system (i.e., synchronizing time stamps on data and determining recommendations based on facility failures of Saneyoshi based on the teachings of synchronizing timestamps for industrial data in Lawson).

Claim 10:

refers to the facility setting data, (Saneyoshi: “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)
calculates the characteristic amount corresponding to the type of the countermeasure of the manual countermeasure record data, and (Saneyoshi: see the derive repair time S13 (i.e., characteristic amount) using other facility information 111, 112, 113 as illustrated in figure 11; “FIG. 11 is a diagram for explaining FIG. 10 in more detail. When calculating a repair method and repair time for a failed facility α in the step S13, the repair determination section 101 may create operational replanning proposals and repair timing options for the failed facility, using at least one of the following as information items other than repair times out of the failure/handling information history in the storage apparatus 105” paragraph 0156)
records the characteristic amount into the countermeasure record data. (Saneyoshi: see the storing of the time required for repair (i.e., characteristic amount) as described in paragraph 0052 and as illustrated in figure 11; “The production management apparatus 100 in a basic embodiment of the present invention may be configured to further comprise a storage apparatus (105 in FIG. 1) that stores a failure history of the facility and a repair history including details of repair done for the failure and time required therefor.” Paragraph 0052; “Further, the information items 111 to 114 are stored in the storage apparatus 105 as the history of the failure/handling information.” Paragraph 0162)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0282854 (Jauquet) describes determining one or more recommendations related to equipment based on comparisons to data with other similar equipment.  However, Jauquet does not teach or suggest using a characteristic amount indicating an effect of a recommendation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116